Case 6:20-cr-00077-WWB-GJK Document 70 Filed 11/17/20 Page 1 of 1 PagelD 477

EXHIBIT LIST

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___ Government ____ Plaintiff K Defendant ___ Court
Case No. (6:20-er - 17 -Or|- T1663"
Style: US
Parson
Exhibit | Date Date Sponsoring Objections / Description of Exhibit
No. Identified Admitted Witnesses Stipulated
Admissions’
_ 4 May 1, 2010 Intcy view
| IW /r loo i /ia/ 20 NA PA at S:Zlam -adio
Transeciak of audio in
\A
lA [nr lr0 42020 het Dekense_fx |
May HI imrtervitle
}\ od
é Arh. N/)4]2600|_ "4 of A ak apeextam
QA tl ; Tromserivot ef aU0Le in
[Ale I ig [020 N«A Defense Ex 2
2 MOY 7, 2020 forensic mter vier
Vit he i iq [oxo NA of A.D. Video reCodi(ng
It Tronseturk of ideo
SA /' 2/26 | +2026 NA WteVIEW of Deleast $x 3
W/ . U Sw. Howercl y Qe £.34 71)
U 1) |26 i\/) 3-020 NA (Ph Civ 20205

 

 

 

 

 

 

 

 

 

 

 

‘Use acode (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by agreement without objection.
Otherwise, specifically state each objection to each opposed exhibit. Please note that each date box on the left must be one
inch wide to accommodate the Clerk’s date stamp.

 

 
